Jordan, Justice.
The appellant’s request for a free copy of his transcript and record was denied by the trial court on the grounds that appellant had exhausted his rights of direct *69appeal, and had made no showing of need so as to entitle him to a free transcript.
Submitted October 15, 1976 —
Decided December 1, 1976.
Melvin Bynum, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
Appellant’s request merely recited that .the transcript and record were needed "for the purpose of continuing litigation.” No further showing was made as to the need or purpose for which the transcript and record were sought. There was no allegation that post-conviction relief was being pursued in any court.
We do not believe the recital of the phrase "for the purpose of continuing litigation” amounts to the showing of need required by Billups v. State, 234 Ga. 147, 148 (214 SE2d 884) (1975). This case is not materially different from Evans v. Watson, 237 Ga. 249 (227 SE2d 253) (1976), and is controlled by the decision in that case.

Judgment affirmed.


All the Justices concur, except Gunter, J., who concurs in the judgment only.